Matter of Brown v Rhea (2014 NY Slip Op 07095)





Matter of Brown v Rhea


2014 NY Slip Op 07095


Decided on October 21, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2014

Tom, J.P., Renwick, Moskowitz, Richter, Kapnick, JJ.


13251 401604/12

[*1] In re Trenny Brown, Petitioner-Appellant,
vJohn B. Rhea, etc., et al., Respondents-Respondents.


The Bronx Defenders, Bronx (Steven T. Hasty of counsel), for appellant.
David I. Farber, New York (Kimberly W. Wong of counsel), for respondents.

Judgment, Supreme Court, New York County (Carol E. Huff, J.), entered July 16, 2013, denying the petition to annul the determination of respondent New York City Housing Authority (NYCHA), which terminated petitioner's tenancy, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
This proceeding is barred by the statute of limitations. Irrespective of whether NYCHA properly sent the notice of its January 25, 2012 final determination to terminate petitioner's tenancy or whether petitioner actually received the mailing, the evidence indicates that petitioner knew or should have known that she was aggrieved by the determination on February 2, 2012, when she was personally served with NYCHA's 30-day notice to vacate, which explicitly stated that it was based on the final determination issued the month before (see 90-92 Wadsworth Ave. Tenants Assn. v City of N.Y. Dept. of Hous. Preserv. & Dev. , 227 AD2d 331 [1st Dept 1996]). However, petitioner did not initiate this proceeding until July 18, 2012, more than four months after she received the notice to vacate (see  CPLR 217[1]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 21, 2014
CLERK